DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (TW106131744   09/15/2017   Taiwan).
Drawings
The drawings submitted on 07/05/2018. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims
The abstract of the disclosure is objected to because it repeat information given in the title in page 24, lines 1-2; and it uses the phase “discloses”, “comprising” in page 24, lines 1, 4.  
Claim 8, in page 19, line 5: “outputstates” should be changed --output states--.
Correction is required.  See MPEP § 608.01(b).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-14 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Soerensen (US 2007/0297239 A1), Furber (US 7,512,572 B2), Akopyan et al (US 8,909,576 B2), Hosokawa et al (US 10,169,701 B2), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to a plurality of current-to-voltage converters electrically connected to the 15nonvolatile memory array and the controlling unit; wherein the nonvolatile memory array comprises MxN number of nonvolatile memory devices arranged as M rows by N columns and electrically connected with M number of word lines and N number of bit lines; (2) selecting an input voltage set comprising M number of input voltages upon 20receiving external signals; (3) the controlling unit performing a reading operation by electrically biasing the nonvolatile memory array through 
	Per claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to (4) the current-to-voltage converters collecting total output currents received from the M number of nonvolatile memory devices arranged in each column of the 20nonvolatile memory array, respectively; moreover, N number of summed currents being further converted to N number of output voltages, respectively; (5) converting the N number of output voltages to N/2 number of differential values by applying a voltage subtracting procedure to every two of the N number of output voltages; subsequently, setting the differential voltages greater than a first Attorney Docket Number: Alfred-077-25 19 RJ Ref: 104-I-CY-025(US)reference voltage to "11" output state, setting the differential voltages smaller than a second z number of output states; (15) using the controlling unit to apply an adjusting operation to the MxN number 15of nonvolatile memory devices based on the corresponding N/2 number of error states; (16) repeatedly executing the steps (11)-(15) until all errors are within a pre-determined range or a predetermined number of iterations are reached; and (17) if there is a plurality of input voltage sets provided, selecting another input 20voltage set comprising M number of input voltages from the plurality of input voltage sets, and repeatedly executing the steps (11)-(16) until all input voltage sets are selected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THA-O H BUI/            Primary Examiner, Art Unit 2825